      Case 2:20-cv-00517-JTM-DMD Document 91 Filed 05/24/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.,                        *     CIVIL ACTION
         Plaintiff                        *
                                          *     NO. 20-517
VERSUS                                    *
                                          *     JUDGE MILAZZO
                                          *
RANDY SMITH, INDIVIDUALLY                 *     MAG. JUDGE DOUGLAS
And IN HIS OFFICIAL CAPACITY              *
AS THE SHERIFF OF ST. TAMMANY             *     JURY DEMAND
PARISH, DANNY CULPEPER, AND               *
KEITH CANIZARRO                           *
            Defendants                    *
******************************************************************************

DEFENDANTS’ MOTION FOR LEAVE TO FILE SUPPLEMENTAL OPPOSITION TO
PLAINTIFF’S MOTION FOR PROTECTIVE ORDER AND TO STRIKE WITNESSES
                AND FOR LEAVE TO FILE UNDER SEAL

       NOW INTO COURT, through undersigned counsel, come Defendants, St. Tammany

Parish Sheriff Randy Smith (“Sheriff Smith”), Danny Culpeper and Keith Canizaro, each in their

official and individual capacities, who respectfully request that this Court grant them leave to file

a supplemental Opposition to Plaintiff’s Motion for Protective Order and to Strike Witnesses (R.

Doc. 82). Defendants have attached their proposed supplemental opposition as Exhibit “1” to

this motion. The attached supplemental opposition contains medical records that were received

on the same day as Defendants filed their opposition. After a detailed review of those medical

records, Defendants believe that they are germane to this matter and therefore request leave to

submit this supplemental opposition. The instant motion is currently set for submission on May

26, 2021.




                                             Page 1 of 2
      Case 2:20-cv-00517-JTM-DMD Document 91 Filed 05/24/21 Page 2 of 2




       In addition, as Plaintiff’s motion and Defendants’ opposition (R. Doc. 88) were filed

under seal and this supplemental opposition contains and references medical records, Defendants

request that their supplemental opposition and attached exhibit be filed under seal for the same

reasons.

       WHEREFORE, Defendants, St. Tammany Parish Sheriff Randy Smith (“Sheriff

Smith”), Danny Culpeper and Keith Canizaro, each in their official and individual capacities,

pray that their Motion for Leave to File Supplemental Opposition to Motion for Protective Order

and to Strike Witnesses and to File Under Seal be granted, and that referenced pleading and its

attached exhibit submitted to the Clerk of Court for the Eastern District of Louisiana be sealed

and remain under seal until further order of this Court.

                                      Respectfully submitted,
                                      MILLING BENSON WOODWARD L.L.P.

                                      s/ Chadwick W. Collings_____________________
                                      CHADWICK W. COLLINGS, T.A.                 # 25373
                                      HENRY M. WEBER                             # 35374
                                      LAUREN A. WILLIAMS                         # 37917
                                      68031 Capital Trace Row
                                      Mandeville, Louisiana 70471
                                      Telephone: (985) 292-2000
                                      Facsimile:   (985) 292-2001
                                      ccollings@millinglaw.com
                                      Counsel for Defendants

                                 CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on May 24, 2021,

by using the CM/ECF system, which system will send a notice of electronic filing to appearing

parties in accordance with the procedures established.

                                  __s/ Chadwick W. Collings__
                                    Chadwick W. Collings


                                            Page 2 of 2
